Citation Nr: 9902439	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for hemorrhoids and a back 
disorder.  The veteran perfected a timely appeal to both of 
these issues.

The issue of entitlement to service connection for 
hemorrhoids is the subject of the remand portion of this 
decision.


FINDING OF FACT

There is no competent medical evidence linking the veterans 
current back disorder to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110 (West 1991).  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The service medical records reveal that, at the time of 
examination for entrance into active service, in June 1966, 
the veteran reported that he injured his back at his job and 
that he had a history of recurrent back pain.  The clinical 
evaluation of the spine and musculoskeletal system was 
normal.  It was noted that the veterans history of acute low 
back strain and exertional dyspnea was not considered 
disabling.  In a service medical record apparently dated in 
November 1966, it was noted that the veteran had a history of 
a back injury approximately 4 months previously.  The 
diagnosis was myalgia.  In March 1969 and April 1969, the 
veteran was seen on several occasions for complaints of back 
pain of the lumbar spine.  A May 1969 service medical record 
included a diagnostic impression of muscular pain.  The 
veteran was referred for x-rays.  X-rays of the lumbar spine 
were normal.  

At the time of the June 1969 separation examination, the 
veteran reported back trouble before active duty.  The 
examination clinically evaluation of the musculoskeletal 
system and the spine was normal.  

At the initial postservice Department of Veterans Affairs 
(VA) orthopedic examination conducted in March 1996, the 
veteran reported a history of back pain prior to active 
service.  He stated that he continued to have back pain 
during active service.  He indicated that he joined the 
Michelin Tire Company after he was discharged from the 
military and that he worked as a tire builder.  He mentioned 
that he worked for Michelin Tire Company for approximately 19 
years and that he eventually retired because of his back 
problems.  He expressed that he had back surgery in 1991 and 
that a disc was removed between the lumbar 4th and 5th 
vertebrae.  He stated that he had a spinal block injection 
for the pain in the back, which did not help him much.  

At that time, the veteran reported complaints of back pain.  
He indicated that he takes medication for back pain; that he 
has a ¼ lift of the right shoe for relief of back pain  he 
indicated that he wore a back brace and that he had a TENS 
unit for the control of muscle spasm.  X-rays of the lumbar 
spine showed mild to moderate degenerative disc disease at 
L3-4, L4-5, and L5-S1.  Following the examination the 
examiner rendered a diagnosis of low back pain, status post 
lumbosacral spinal disc surgery in 1991

In May 1996, the RO furnished the veteran the appropriate 
release of information forms in order to obtain copies of 
private treatment and hospital records.  A medical statement 
from Isabel B. Oldshue, M.D., dated in September 1997 
indicates that the veteran had been her patient for 
approximately 20 years.  Dr. Oldshue also stated that she had 
reviewed the veterans records and that the attached summary 
demonstrated that the veteran has had continued difficulty 
with various problems, to include low back pain.  The summary 
indicates that Dr. Oldshue treated the veteran for back 
complaints from 1978 to 1996. 

The veteran testified at a RO hearing in September 1997 that 
he injured his back when he lifted a 50 pound barrel of 
detergent at work prior to service.  He reported that he 
completed basic and advanced infantry training without any 
breaks.  He stated that he could not remember if he received 
treatment during this period.  He indicated that he reinjured 
his back when he changed a large tire in Vietnam during 
active service.  He mentioned that he received treatment for 
a back problem in the form of bedrest and other treatment at 
Fort Hood Texas after he returned to the United States.  He 
reported that he received treatment after active service in 
1970 and 1971 and that he had back surgery in 1991.  The 
hearing officer requested that the veteran try to obtain 
these records.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe symptoms 
associated with his back disability or injuries to his back, 
a diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veterans lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

To summarize, the service medical records reflect that the 
veteran was treated on several occasions for back complaints.  
At the time of the separation examination he gave a history 
of back problems.  However, the examination showed no 
abnormality pertaining to the back or spine.  Additionally, 
the first post service medical evidence of back problems was 
in 1978, more than eight years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
demonstrates the his back disorder, currently diagnosed as 
low back pain, status post spinal disc surgery, is reasonably 
be related to his period of active service on a direct basis 
or that any preservice back disorder was aggravated by 
service.  Consequently, in the absence of any competent 
evidence linking a current disability to service, the claim 
is not well grounded and must be denied per Caluza.

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for a back disorder.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veterans claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran contends, in essence, that he has hemorrhoids as 
result of active service.  A service medical records reflect 
that the veteran was seen at the dispensary on February 17, 
1968for internal hemorrhoids.  He was seen on February 19, 
1968.  At that time, it was concluded that the veteran had a 
diagnosis of internal hemorrhoids or boil inside of sphincter 
posterior area.  He was admitted to a military hospital the 
same day for complaints of rectal pain of approximately 2 ½ 
days.  He was discharged after 5 days with a diagnosis of 
cryptitis, posterior anal area, treated, and improved.  A VA 
examination report, dated in March 1996, reveals a diagnosis 
of hemorrhoids, uncomplicated, recurrent flare-ups.  The 
Board is of the opinion that another VA examination would be 
of assistance in rendering a determination in this case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, and 
private military medical records 
pertaining to treatment for hemorrhoids 
since his release from active duty.  The 
RO should inform the veteran that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Tusculoosa, Alabama, to 
furnish any additional treatment records 
covering the period from January 1996 to 
the present.

3.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the nature and 
etiology of any disability involving the 
rectal area, to include hemorrhoids.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Following the 
examination, and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any disability 
diagnosed, to include hemorrhoids, that 
can be attributed to his period of active 
service and to the symptomatology 
reported therein.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
